Case 1:16-cv-02379-DLC Document 343-7 Filed 10/24/18 Page 1 of 4

EXhibit G

Case 1:16-cv-02379-DLC Document 343-7 Filed 10/24/18 Page 2 of 4

Exhibit 11

( to October 2018 Certification of Andrew Ellner)

Case 1:16-cv-02379-DLC Document 343-7 Filed 10/24/18 Page 3 of 4

 

 

§§ SCAROLA MALoNE & ZUBA'.rov LLP

 

 

l\ldiard l.i. $ouola
mm _
212.?57.0007 axl. 3201

October 26, 2016

Mr. Andrew Eliner
lighth Veotures, Ll.C
€/° M&L"MDM

Am¢ndment to ketolner Agreemenl dated as ofMorch 11, 2016 {Atroched}
Dear Andy:

we have discussed amending our Reulner Agreement dated as of Marcl\ 11, 2016 (oopy attached} lthe
"ltet.alner Agreement"), in the respects set forth herein, and we hereby make that amendment `l'erms
delined in the lletainer A¢reement are used herein in the same manner as defined tenns. No other
provision of our Rewiner Agreement ls amended. and Reminer egreement is unchanged and remains in
hailforoeandeffectexeeptasexpresiy provided hereln. we havede/lenedfees todate in theamount
of $77,189.76. Addltional statements for the period commencing Ocloher 1, 2016, and thereafter, will
show deferrals of fees in the amount ofdiiii of such fees (ln other words, you will be currently obllgated
to pay only 60% of the amount hilled). {For the avoidance ofdoubt, out-of¢pocicet expenses such as
court reporters oourtfees. travel, and other amounts not covered by the 3.5% charge in our Retainer
ngreement will be paid by you at our east when billed and not be deferred or discounted in any way.)

The amendmentsand changeslo which we agree are as follows:

We will allow the deferrals set forth above. in exchan¢e, we will be entitled to a contingent fee
payment from you in the amount up to twice the total amount of fees deferred on all of our billings
through such time as thefee becomes due {the "Contingency Fee"), on the terms set out below.

if there is a recovery through a lithalaed result or a settlement resulting in tighth or Andrew Ellner
receiving cash and only cash, then. with respect to the possille Contingency Fee,

- the first dollars recovered will pay 25% of the contingency fee

- additional dollars recovered will he split 50[50 between you and us until the Contlngency Fee
is fully paid (and you will receive any additional amounts recovered).

lf there is a recovery through a litigated resulr, or a settlement resulting in lighth or Andrew Ellner
receiving any direct or indirect non~cash consideration then, after applying any nash portion iii any) of a

1700 nkont usf noon uaw yonx, Nv wong
'rez. 313~757~0007 rex 212-757-0469 www.suzu.r.oou

Case 1:16-cv-02379-DLC Document 343-7 Filed 10/24/18 Page 4 of 4

Ochoher 26, 2016
, Page 2
SCAROLA MALQNE & ZUBATOV LLP

recovery \mder the formula described above, addtionally, Andy and tighth will be oblhated to pay an
amount lup to the total amount of the contingency l-'ee) calculated as follows:

- a value shall be assigned to the indirect or non-cash consideration either by our agreement
or, if we cannot agree, by a third-party on whmn we will agee in a binding private arbitration
not to last morethan one rhy or, ifvre cannot agree on such a third»party, wider the
Commercial Arbitration Rules of the Amerlaan Arbitratlon Association

- that value as agreed or determined shall be treated as cash for purposes of determining
l.lghtBox's and Andy's payment obligation in accordance with the formula set forth above for
cash payments, and such amount shall be owed to us upon such determination being made.

if Andy or LightBox direct that the claims be dropped and not pursued, then they will owe 25% of the
contingency fee

No Contingency Fee payment will be due in respect of the deferrals described herein if the case results
in a litigated conclusion with no recoveryol any sort.

Our firm ls mailing this amendment agreement al your request in deference to concerns you have
expressed about the cost of litigating in making this agreement, we have discussed and agreed that the
provisions above maine same and are agreed upon including in light ofthe nature of the claims in the
case and the various ways ln which they can be resolved {including in particular the fact that there may
be non-monetary consideration or results and the fact that damages claims are non~traditlonal because
the business of plaintllf had been at its inception when the case began}.

 

 

SCARGtA MALONE & ZUBATOV Ll.P
By
Richard J.l. Scarola
Atna chment
Consented to and agreed:
Andrew Ellner

Lightllox Ventures, LtC

 

